DETAILED ACTION
Applicant’s preliminary amendment filed 06 January 2020 is acknowledged.  Claims 3-5, 8, and 25-42 have been cancelled.  Claims 43-48 have been added.  Claims 6, 7, 9, 10, 12, 14, 15, 17-20, and 22-24 have been amended.  Claims 1, 2, 6, 7, 9-24, and 43-48 are pending.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Each tumor-associated antigen (TAA) presentation inducer construct as defined by reference to a construct number from Tables 1, 2, or 4.  E.g., construct #22250.  Applicant should also identify relevant SEQ ID NOS: for the elected species.  
Applicant may also identify a central element shared among multiple constructs and the constructs comprising that element.  If the central element would appear to define a contribution over the prior art, then species comprising it may be grouped together and considered by the Examiner. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 20, and 24.


The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species all require the technical feature of a tumor-associated antigen (TAA) presentation inducer construct that shares the technical feature of a common structure that is at least one innate stimulatory receptor (ISR)-binding construct that binds to an ISR on an APC and at least one TAA binding construct that binds a first TAA, wherein the ISR and TAA binding constructs are linked to each other.  This technical feature is not a special technical feature, however, because it does not define a contribution over the prior art.  For example, Brinkmann & Kontermann, MABS 9:182-212 (2017) (PTO-892), provides an overview of the prior art of bispecific and trispecific antibody-based constructs.  On page 185, 1st column, last paragraph, the reference teaches constructs comprising linked scFv’s, one embodiment of which comprised a scFv specific for CD19 (a tumor-associated antigen) and scFv specific for CD16 (an innate stimulatory receptor expressed on an APC).  Accordingly, the technical feature shared by the instant species is not a special technical feature. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643